DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 8, and 13 are objected to because of the following informalities:  
Regarding claim 1, line 5 appears to contain a typographical error “the group consisting a…”, which should read --the group consisting of a--.  Appropriate correction is required.
Regarding claim 5, “the at least one dimension” in line 5 lacks proper antecedent basis.
Regarding claim 8, “the drug cravings” at line 14 lacks proper antecedent basis.
Regarding claim 13, “the drug cravings” at line 17 lacks proper antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 recites the limitation "the remote site" in line 1.  There is insufficient antecedent basis for this limitation in the claim. As “a remote site” is only present in claim 2, this raises uncertainty as to whether claim 3 is intended to depend from claim 1 as presently written, or from claim 2, and as such one cannot ascertain the intended scope of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3, and 5-7 are drawn to a wearable device (i.e. an apparatus) which is/are statutory categories of invention (Step 1: YES). 
STEP 2A, PRONG ONE: In this case, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation(s) that set(s) forth or describe(s) the abstract idea(s) is/are: 
Processing signals from the at least one sensor and at least one input button
Determine training set classification rules
Determine characteristics of unsupervised sensor data
Compares the characteristics…to the training set classification rules
Providing alerts, wherein as it is broadly recited in claim 1 the alerts may be provided and performed by a human being (clinician) and not the inventive device.
The reasons that the limitations are considered an abstract idea is because they are directed to mere data gathering, organization of information, and manipulating that information through mathematical correlations. The instantly claimed invention is similar to claims already found to be directed to an abstract idea and patent ineligible. See at least the following court decisions:
Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014).
In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989), “An Idea ‘Of Itself’” Diagnosing an abnormal condition by performing clinical tests and thinking about the results; "Mathematical Relationships/Formulas" An algorithm for calculating parameters indicating an abnormal condition. 
TDE Petroleum Data Solutions v. AKM Enterprise, 555 Fed. Appx. 950 (Fed. Cir. 2016), “An Idea ‘Of Itself’” Storing, gathering, and analyzing data.  
Association for Molecular Pathology v. USPTO, 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012), “An Idea ‘Of Itself’” Comparing information regarding a sample or test subject to a control or target data. 
Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014), “An Idea ‘Of Itself’” Comparing information regarding a sample or test subject to a control or target data.
Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016) - "An Idea 'Of Itself'" Collecting information, analyzing it, and displaying certain results of the collection and analysis. 
Thus, the claims are directed to a judicial exception and fall squarely within the realm of “abstract ideas”, which is a patent-ineligible concept (Step 2A, Prong One: YES).
STEP 2A, PRONG TWO: This judicial exception, in consideration with additional elements which might be recited in the claim(s) is not integrated into a practical application because the claims to not recite any meaningful output or transformation but rather merely gather and manipulate data within a computer. The alerting step as presented can be performed by the clinician, not by the device or system. (Step 2A, Prong Two: NO).
STEP 2B: Next, the claim as a whole is analyzed to determine whether it includes additional steps/elements that, when considered both individually and as an ordered combination, amount to significantly more than the judicial exception. The claim otherwise only recites a generic wearable device having the generic components of sensors, input buttons, a microprocessor and housing, each of which is well understood, routine, and/or otherwise conventional in the art. Thus, the claim as a whole, wherein the elements are considered both alone and in combination, does not amount to (Step 2B: NO). Therefore, the claim(s) is/are not patent eligible. 
With regards to the instantly rejected dependent claims 3 and 5-7, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an judicial exception and/or do not add significantly more to the judicial exception. Claims 5-7 merely recite additional steps which are themselves a judicial exception as they are directed to further organization of information and manipulating that information through mathematical correlations Therefore, the claim(s) is/are not patent eligible.
Applicant is reminded that additional steps/elements may be enough to qualify as “significantly more” if they meaningfully limit the judicial exception, improve the technology or technical field, improve the functioning of a computer itself, or add a specific limitation other than what is well-understood, routine, conventional activity in the field or unconventional steps that confine the claim to a particular useful application. For additional guidance, applicant is directed generally to MPEP 2106 and to the USPTO's Guidance on Subject Matter Eligibility (May 2016 Update). This information can be found at: http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11, 12, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fletcher et al. (US 2011/0004072 A1, hereinafter Fletcher’072).
Regarding claims 1, 18, and 19, Fletcher’072 discloses a wearable device for detecting a craving of a subject (e.g. abstract; paragraphs [0008] [0010], [0012], [0019], [0042]-[0044], [0063]; Fig. 1), comprising: a housing (e.g. paragraph [0019] @ (8) and (IV); [0063], wherein the named wristband, armband, ankle-band or sock can reasonably be considered a housing); [0067] hydrophobic pouch); at least one sensor selected from the group consisting of an accelerometer (e.g. paragraphs [0062], [0079], [0090], [0091], [0161], a thermopile sensor (e.g. paragraphs [0011], [0062], [0079], [0092], [0161], [0162], wherein the disclosed LM60, National Semiconductor is a thermopile), and a pulse oximeter (e.g. [0007] describes sensors to detect change in heart rate and decrease in blood oxygen saturation, i.e. a pulse oximeter; [0012], [0029], [0042], [0079], [0093]); at least one subject button selected from the group consisting of a subject stress input button and a subject craving input button (e.g. Figs. 10-11; paragraphs [0122], [0123]); and a microprocessor electrically connected to the at least one sensor and the at least one subject button (e.g. abstract; paragraphs [0009], 
Further regarding claims 18 and 19, Fletcher’072 discloses, mutatis mutandis, the wearable device wherein the sensors can comprise all of an accelerometer, thermopile sensor, and pulse oximeter sensor as cited above (e.g. paragraphs [0007], [0011], [0012], [0029], [0042], [0062], [0079], [0090]-[0093], [0161], [0162]); as well as both a subject stress input button and subject craving input button (e.g. Figs. 10-11; paragraphs [0122], [0123]).
Regarding claims 2 and 4, Fletcher’072 discloses wherein the microprocessor either itself performs the functions of or transmits the classification data from the wearable to a remote site during the unsupervised period, the classification data is processed using a deep neural network to refine the training data set classification rules at the remote site, and the remote site provides the alerts to the subjects cell phone based on the processed classification data (e.g. Figs. 19, 20; paragraphs [0013], [0014], [0019], [0109], [0021], [0135], [0151], [0156]; claim 12).
Regarding claim 3, Fletcher’072 discloses wherein the remote site is a cloud (e.g. Fig. 1, remote/cloud network 9; wireless and cellular devices as previously cited).
Regarding claims 5, 6, 11, and 12, Fletcher’072 discloses wherein the accelerometer is a 3-axis accelerometer, i.e. it senses the training motion data and motion data in at least one dimension, at least two dimensions, or three dimensions as claimed (e.g. paragraphs [0079], [0090]). Regarding the limitation that the training motion data be taken during a period of no drug use, Fletcher’072 discloses wherein the machine learning is revised using a continuous feed of patient data (e.g. paragraph [0135]) and which can include data taken over long periods of time such as days and weeks an including periods of sleep (e.g. paragraph [0071]). A continuous feed over the course of days or weeks, especially comprising periods of sleep, would necessarily comprise at least some period of no drug use to meet the claim.
Regarding claim 7, computing mean and variance of the dataset necessarily underlie the machine learning processes disclosed in Fletcher’072 including e.g. dynamic Bayesian Networks (e.g. paragraphs [0033], [0111], [0117], [0118], [0124]) as 
Regarding claim 8, Fletcher’072 discloses further sensing, collecting, training and comparing both EDR and temperature data (e.g. paragraphs [0005], [0011], [0042], [0064], [0071], [0079]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher’072.
In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In US 2010/0268056 A1 to Picard et al. is considered to disclose several features of the instant invention as presently claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
11 January 2022